Citation Nr: 0624090	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  95-26 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for disability of the 
right eye other than refractive error due to 
myopia/presbyopia, claimed as a disability of the retina of 
the right eye, to include as a result of exposure to 
herbicides.

2.  Entitlement to service connection for hearing loss, to 
include as a result of exposure to herbicides.

3.  Entitlement to service connection for a disability 
manifested by abnormal thought processes, to include as a 
result of exposure to herbicides.

4.  Entitlement to service connection for disability of the 
lungs, claimed as a result of exposure to asbestos.

5.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).

6.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active military service from October 1968 to 
May 1970, with service in the Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in October 1944, May 1998, May 2000, 
and September 2005 by the Reno, Nevada, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

A rating decision in May 1989, which is final, see 
38 U.S.C.A. §§ 5108, 7105 (West 2002), denied entitlement to 
service connection for loss of vision due to refractive 
error, which, under the provisions of 38 C.F.R. § 3.303(c), 
is not a disability under applicable legislation concerning 
service connection.  The veteran's claim on appeal for 
disability of the right eye relates to disability other than 
that associated with loss of visual acuity due to refractive 
error from myopia and presbyopia.

With regard to the veteran's claim of entitlement to an 
increased evaluation for the acquired psychiatric disorder of 
PTSD, because 38 C.F.R. § 4.130 (2005), schedule of ratings - 
mental disorders, shows that PTSD is classified as an anxiety 
disorder, the final denial of entitlement to service 
connection for an anxiety disorder by the rating decision in 
May 1989 must be considered to have been superseded by the 
grant of entitlement to service connection for PTSD by rating 
action in June 1992.
 
In August 2000 and in August 2003, the Board remanded this 
case for notification and development action.  The case was 
most recently returned to the Board in May 2006.  

The issues of entitlement to service connection for hearing 
loss and entitlement to TDIU are addressed in the REMAND 
portion of the decision below and are  REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.

FINDINGS OF FACT

1.  Prior to entrance upon active military duty, the veteran 
had refractive error of his eyes.

2.  In  service the veteran did not sustain an eye injury or 
contract any disease of an eye.

3.  There is no competent medical evidence of record that the 
veteran has a current disability of either eye which is 
etiologically related to his active military service.

4.  There is no competent medical evidence of record of any 
diagnosis of a disability manifested by thought 
disorder/abnormal thought processes in service or since 
service and no indication by competent evidence that the 
veteran has or has ever had such disability.

5.  The veteran had no exposure to asbestos in service.

6.  The veteran does not currently have a lung disease 
related to exposure to asbestos.

7.  The veteran's PTSD is primarily manifested by subjective 
complaints of intrusive recollections and nightmare 
concerning experiences in Vietnam and is productive of no 
more than moderate occupational and social impairment; the 
disability is not manifested by symptoms such as a flattened 
affect, circumstantial, circumlocutory, or stereotyped 
speech, panic attacks more than once a week, difficulty in 
understanding complex commands, impairment of short- and 
long-term memory, or impaired abstract thinking; any 
disturbances of motivation and mood or difficulty in 
establishing and maintaining effective work and social 
relationships associated with the veteran's PTSD are 
adequately and appropriated compensated by the currently 
assigned disability evaluation.  


CONCLUSIONS OF LAW

1.  A disability of the right eye other than refractive error 
due to myopia/presbyopia, claimed as a disability of the 
retina of the right eye, to include as a result of exposure 
to herbicides, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1111, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2005); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

2.  A disability manifested by abnormal thought processes, to 
include as a result of exposure to herbicides, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.159(a)(1), (2), 3.303 
(2005);  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). 

3.  Disability of the lungs, claimed as a result of exposure 
to asbestos, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005). 

4.  The schedular and extraschedular criteria for an 
evaluation in excess of 30 percent for PTSD are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2005); Mauerhan v. Principi, 16 Vet. 
App. 436, 441-443 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist  

VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters sent to 
the veteran in February 2004 by the AMC and in November 2004 
by the RO satisfied the statutory and regulatory duty to 
notify provisions.  The veteran has been afforded multiple 
medical examinations, and there is no indication in the 
record that additional evidence material to the issues 
decided herein which is not part of the veteran's claims file 
is available.  Therefore, the Board finds that VA has met the 
duties to notify and to assist required by law as to the 
claims decided herein.  As to the veteran's claims on appeal 
that were adjudicated prior to the enactment of the Veterans 
Claims Assistance Act of 2000, t VCAA notices provided to the 
veteran by the AMC and the RO were the kind of remedial 
notice which the United States Court of Appeals for Veterans 
Claims (Court) found in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), to be permissible under the applicable statute 
and regulations.  In view of the fact that the veteran and 
his attorney have had ample opportunity to submit evidence 
and to present argument in support of the appeal, the timing 
of the VCAA notices provided to the appellant was not in any 
way prejudicial to him.

Direct Service Connection 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).  

Direct service connection presupposes a diagnosis of a 
current disease.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Presumption of Soundness.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2005); Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004).

Aggravation

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(a), (b) (2005).

A finding of aggravation requires a showing that the 
underlying condition of 
a pre-existing injury or disease, as contrasted to symptoms, 
was worsened.  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Service Connection For Certain Disabilities As Results Of 
Exposure To Herbicides

If a veteran was exposed to a herbicide agent during active 
service, certain diseases shall be service connected, if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service.  The 
listed diseases are: chloracne or other acneform disease 
consistent with chloracne; Type 2 diabetes; Hodgkin's 
disease; chronic lymphocytic leukemia; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory 
cancers; and soft-tissue sarcoma.  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.309(e) (2005).  38 C.F.R. § 3.307(a)(6) 
(iii) provides that a veteran who served in the Republic of 
Vietnam from January 1962 to May 1975 shall be presumed to 
have been exposed during such service to a herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during service.

Service Connection For Respiratory Disease As Result Of 
Exposure To Asbestos
       
There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos- related diseases. VA Manual 21-1, Part VI, 
para. 7.21 (October 3, 1997) contains guidelines for the 
development of asbestos exposure cases. Part (a) in essence 
acknowledges that inhalation of asbestos fibers can result in 
fibrosis and tumors, and produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, and cancer of the lung, gastrointestinal tract, 
larynx, pharynx and urogenital system (except the prostate), 
with the most common resulting disease being interstitial 
pulmonary fibrosis (asbestosis).

VA Manual 21-1, Part VI, para. 7.21(b) (October 3, 1997) 
pertains to occupational exposure, and acknowledges that high 
exposure to asbestos and a high prevalence of disease have 
been noted in certain occupations, such as shipyards, 
insulation work, demolition of old buildings, carpentry and 
construction, asbestos cement sheet and pipe products, 
military equipment, etc.  Noted is that the latent period 
varies from 10-to-45 or more years between first exposure and 
development of disease.  Also of significance is that the 
exposure to asbestos may be brief (as little as a month or 
two) or indirect (bystander disease).  VA Manual 21-1, Part 
VI, para. 7.21(c) (October 3, 1997) provides that the 
clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.

VA Manual 21-1, Part VI, para. 7.21(d) (October 3, 1997) 
provides that VA must determine whether military records 
demonstrate evidence of asbestos exposure in service; whether 
there is pre- service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
See also VAOPGCPREC 4-2000 (April 13, 2000), published at 65 
Fed Reg. 33,422 (2000); Ashford v. Brown, 
10 Vet. App. 120, 123-24 (1997).

Competent Evidence

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1) (2005).

Competent lay evidence means any evidence not requiring 
that the proponent have specialized education, training, 
or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed 
and described by a lay person.  38 C.F.R. § 3.159(a)(2) 
(2005).

Evaluation of PTSD

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  When 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

The schedular criteria for rating psychiatric disabilities 
were revised effective November 7, 1996, during the pendency 
of the veteran's appeal.  61 Fed. Reg. 52700 (Oct. 8, 1996).  
A statute provides, where compensation is awarded or increase 
pursuit to any Act or administrative issue, the effective 
date of such an award or increase shall not be earlier than 
the effective date of the Act or administrative issue.  
38 U.S.C.A. § 5110(g).  In this case, the question thus 
becomes whether the veteran was entitled to a schedular 
evaluation in excess of 30 percent for PTSD under the former 
criteria prior to November 7, 1996, and whether he is 
entitled to a schedular evaluation in excess of 30 percent 
for PTSD under the former criteria or the revised criteria 
for the period commencing November 7, 1996.  See VAOPGCPREC 
3-2000 (April 10, 2000.)  

Under the former criteria, 38 C.F.R. § 4.132, Diagnostic Code 
9411, pertaining to PTSD, provided that a 10 percent rating 
was warranted with impairment less than the criteria for a 30 
percent rating, with emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  
A 30 percent rating was warranted when there was definite 
impairment in the ability to establish and maintain effective 
and wholesome relationships with people, and the 
psychoneurotic symptoms resulted in such reductions in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms used 
were "quantitative" in character, invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  

In a precedent opinion, VA's General Counsel concluded that 
"definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93; 59 
Fed. Reg. 4752 (1994).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c). 

Prior to November 7, 1996, Diagnostic Code 9411 provided that 
a 50 percent rating for PTSD required that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired, and that, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels be so reduced as to result in considerable 
industrial impairment.  A 70 percent rating required that the 
ability to establish and maintain effective or favorable 
relationships with people be severely impaired and that the 
psychoneurotic symptoms be of such severity and  persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  

A 100 percent rating required that the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; totally 
incapacitating symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  The 
Court has held, however, that the criteria in 38 C.F.R. 
§ 4.132 for a 100 percent rating for psychiatric disability 
were each independent bases for granting a 100 percent 
evaluation and that, whenever unemployability was caused by a 
service-connected mental disorder, a 100 percent schedular 
rating was warranted.  Johnson v. Brown, 7 Vet. App. 95 
(1995).  

Prior to November 7, 1996, a regulation provided that, in 
cases in which the only compensable service connected 
disability was a mental disorder assigned a 70 percent 
evaluation and such mental disorder precluded a veteran from 
securing or following a substantially gainful occupation, the 
mental disorder shall be assigned a 100 percent schedular 
evaluation under the appropriate diagnostic code.  38 C.F.R. 
§ 4.16(c) (1996).

Under the revised criteria, 38 C.F.R. § 4.130, Diagnostic 
Code 9411, pertaining to PTSD, and a general formula for 
rating mental disorders, provide that a 30 percent rating is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.              
 
A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  Suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as:  Gross impairment and 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

In Mauerhan v. Principi, 16 Vet. App. 436, 441-443 (2002), 
the Court noted that the symptoms recited in the General 
Formula for Rating Mental Disorders of 38 C.F.R. § 4.130 
follow the phrase "such symptoms as" and that 'such as' 
means "for example" or "like or similar to."  The Court 
stated that the factors listed in the rating formula are 
"examples" of conditions which warrant particular ratings 
and that, without those examples, differentiating one 
evaluation from the next higher evaluation would be extremely 
ambiguous.  The Court stated that the VA Secretary, acting 
within his authority to adopt and apply schedule of ratings, 
chose to create on general rating formula for mental 
disorders and that the Secretary's use of the phrase "such 
symptoms as" followed by a list of examples provides 
guidance as to the severity of symptoms contemplated for each 
rating, in addition to permitting consideration of other 
symptoms, particular to each veteran and disorder, and the 
effect of those symptoms on the claimant's social and work 
situation.  The Court held in Mauerhan that, in rating mental 
disorders, VA is to consider all symptoms of a claimant's 
condition which affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV).  

Service Connection Claims 

Right Eye

With regard to the issue of entitlement to service connection 
for disability of the right eye other than refractive error 
due to myopia/presbyopia, claimed as a disability of the 
retina of the right eye, to include as a result of exposure 
to herbicides, it should first be noted that disability of an 
eye resulting from injury or disease is not one of the 
conditions listed in 38 C.F.R. § 3.309(e) (2005) as 
recognized by VA as associated with exposure to herbicides, 
and so there is no basis in the case of the veteran, who is a 
veteran with the requisite service in Vietnam to be 
considered as having been exposed to herbicides, to allow 
presumptive service connection as a result of exposure to 
herbicides for any current disability of his right eye.

The veteran's service medical records reveal that, in a 
report of medical history for enlistment in July 1968, he 
stated that he wore eyeglasses, and at a medical examination 
for enlistment in July 1968 his distant vision was recorded 
as 20/200 in the right eye, corrected to 20/20, and 20/400 in 
the left eye, corrected to 20/20.  A diagnosis was rendered 
at that time of defective vision, NCD [not considered 
disqualifying].

In service the veteran's eyes were examined in February 1969 
by a service department ophthalmologist, who found that he 
had simple myopia and compound myopic astigmatism, 
bilaterally.

In a report of medical history for separation from active 
service, which he completed in May 1970, the veteran denied 
that he was having any eye trouble.  At a medical examination 
for separation in May 1970, the veteran's bilateral visual 
acuity was reported as being the same as it had been at the 
service entrance examination in July 1968.

The veteran has not alleged that he sustained any injury or 
trauma to his right eye while he was serving on active duty, 
and there is no credible or convincing evidence that he had 
any injury to or disease of the right eye in service.  

At a VA eye examination in October 2003, which was conducted 
by a doctor of optometry, the pertinent diagnoses were: 
myopia and presbyopia; old PVD [posterior vitreous 
detachment] of the right eye; and old atrophic retinal hole 
of the right eye with surrounding pigment.  "Vitreous" 
means glasslike or hyaline; often used alone to designate the 
vitreous body of the eye.  A detached vitreous is the 
vitreous body of the eye separated from its attachments, 
especially from the retina.    See Dorland's Illustrated 
Medical Dictionary (Dorland's) 1835 (28th ed., 1994).

There is absolutely no indication in the record that the 
veteran suffered any retinal tear or detachment of the right 
eye in service, and he has not described any event in service 
which might have produced such an effect.  There is no 
competent evidence of record that any current disability of 
the veteran's right eye is in any way etiologically related 
to any incident in or manifestation during his active 
service.  On this record, there is no basis in law or in fact 
to allow service connection for disability of the veteran's 
right eye, and entitlement to that benefit is not 
established.  See 38 U.S.C.A. §§ 1110, 1111, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2005); Hunt, supra.

Thought Disorder/Thought Processes

With regard to the issue of entitlement to service connection 
for a disability manifested by abnormal thought processes, to 
include as a result of exposure to herbicides, it is noted 
that disability manifested by thought disorder is not one of 
the conditions listed in 38 C.F.R. § 3.309(e) (2005) as 
recognized by VA as associated with exposure to herbicides, 
and so there is no basis to allow presumptive service 
connection as a result of exposure to herbicides for a 
disability manifested by abnormal thought processes.

Thought disorder, or abnormal thought processes, may include 
thought broadcasting, thought insertion, and/or thought 
withdrawal.  "Thought broadcasting" is the feeling that 
one's thoughts are being broadcast to the environment.  
"Thought insertion" is the delusion that thoughts which are 
not one's own are being inserted into one's mind.  "Thought 
withdrawal" is the delusion that someone or something is 
removing thoughts from one's mind.  See Dorland's at 1705-
1706.

During the pendency of this appeal, the veteran has been 
evaluated and treated by various VA and non-VA psychiatrists, 
psychologists, and other mental health care providers.  None 
of them has reported that he has had thought disorder of any 
kind or diagnosed a disability manifested by a thought 
disorder or by abnormal thought processes.  The veteran, as a 
layman without medical training or expertise, is not 
competent to diagnose himself with a disability manifested by 
a thought disorder or by abnormal thought processes.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
38 C.F.R. § 3.159(a)(1), (2) (2005).  There is thus no 
competent or credible evidence of record showing that the 
veteran currently has a disability manifested by a thought 
disorder or by abnormal thought processes, and entitlement to 
that benefit is, therefore, not established.  See 38 U.S.C.A. 
§§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.159(a)(1), (2), 
3.303 (2005); Espiritu, supra.   
   
Lungs

With regard to the issue of entitlement to service connection 
for disability of the lungs, claimed as a result of exposure 
to asbestos, the veteran's service medical records are 
entirely negative for any complaints, findings, or diagnosis 
of a disease or abnormality of the lungs.  In his report of 
medical history for separation in May 1970, the veteran 
stated that he was not having and that he had never had 
shortness of breath or asthma.  At the examination for 
separation in May 1970, the veteran's lungs and chest were 
evaluated as normal, and a chest X-ray was within normal 
limits.

At a VA examination in January 1989, it was noted that the 
veteran had a history of smoking cigarettes.  A clinical 
examination of his lungs revealed no wheezing, no rales, and 
no rhonchi.  

A private chest X-ray in July 1997 showed that the veteran 
had right lower lobe pneumonia at that time.  In May 1999, 
the findings of private pulmonary function tests were 
interpreted as consistent with restrictive ventilatory 
impairment.  
Earlier, a VA physician who read VA chest X-rays of the 
veteran taken two successive weeks in June 1994 reported that 
he thought that abnormal findings shown on those diagnostic 
studies could be secondary to asbestos exposure.

In a statement received in September 2003, the veteran stated 
that he was seeking VA compensation for a "null" on his 
right lung as a result of exposure to asbestos.  "Null" is 
not a medical word or term which appears in Dorland's, and 
the veteran did not explain what he was talking about when he 
said that he had a null on his right lung when the RO 
contacted him and requested that he clarify his statement.   

When the RO contacted the veteran and asked him to state the 
time, nature, and extent of any in-service exposure to 
asbestos which he may have had, the veteran did not in any 
written communication received by VA answer the question 
posed to him by the RO.  The veteran's official military 
records, including his Department of the Army (DA) Form 20, 
personnel record, do not document any exposure to asbestos or 
show that he had any duty which is associated with asbestos 
exposure.  The veteran's Department of Defense (DD) Form 214, 
separation document, show that his military occupational 
specialty was basic artillery, and his DA Form 20 shows that 
his principal duty with the USARPAC [United States Army, 
Pacific], that is, during his tour of duty in Vietnam, was as 
a cannoneer.  The occupation of cannoneer is not an 
occupation which VA recognizes as involving exposure to 
asbestos.  See VA Manual 21-1, Part VI, para. 7.21(b) 
(October 3, 1997).  The veteran has not submitted or 
identified any credible evidence tending to show that he was 
in fact exposed to asbestos in line of duty during his period 
of active military service.

On this record, the Board finds as a fact that the veteran 
had no exposure to asbestos in service.  In addition, even 
assuming, without deciding, that the suspicion of the VA 
physician who read the veteran's VA chest X-rays in June 1994 
that the veteran's lung disorder/abnormality at that time was 
a result of exposure to asbestos, nevertheless, there is no 
probative evidence of record in this case demonstrating that 
the veteran has lung disease related to in-service asbestos 
exposure.  In this regard, it should be kept in mind that a 
medical opinion based upon an inaccurate factual premise has 
no probative value.  See Reonal v. Brown, 
5 Vet. App. 458, 461 (1993).

In sum, the veteran is not entitled to service connection for 
a disability of the lungs because there is no competent or 
credible evidence showing that he had any asbestos exposure 
or any other event, injury, or disease during active service 
which might account for a post-service lung disorder and, on 
that basis, entitlement to service connection for disability 
of the lungs, to include claimed as a result of exposure to 
asbestos, is not established.  See 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005). 

Increased Rating Claim

With regard to the issue of entitlement to an evaluation in 
excess of 30 percent for PTSD, the veteran is not entitled to 
a higher schedular rating because multiple evaluations of the 
veteran's mental and emotional status during the appeal 
period by VA and non-VA psychiatrists and psychologists and 
the records of the veteran's post-service treatment for 
psychiatric disorders fail to show that the disability 
picture presented by the veteran's service-connected PTSD 
more nearly approximates the criteria for an evaluation of 50 
percent rather than an evaluation of 30 percent under either 
the former rating criteria or the current rating criteria.  
See 38 C.F.R. § 4.7 (2005).  This is so because the symptoms 
in the list of examples of symptoms which are indicative of 
impairment at the 30 percent level and of symptoms which are 
indicative of impairment at the 50 percent level under both 
the former rating criteria and the current rating criteria, 
as well as the symptoms of PTSD listed in DSM-IV, which the 
greater weight of the competent medical evidence of records 
shows the veteran to have do not warrant a disability 
evaluation in excess of 30 percent.  See Mauerhan, supra.

For example, prior to the amendments to the rating criteria 
which were effective November 7, 1996, at a  VA psychiatric 
examination in October 1996, the examining physician reported 
that the veteran, who was alert, oriented, and neat and clean 
in appearance, spoke logically and spontaneously, was 
comfortable during the interview, had adequate insight and 
judgment, had no impairment of recent or remote memory, was 
not hallucinating or delusional, and showed no signs of 
depression or tension, and the examiner assessed the 
veteran's PTSD as "moderate."  That finding prior to the 
amendments to the rating criteria that the veteran's PTSD was 
moderate comported with a rating of 30 percent under the 
former criteria, in view of the VA General Counsel's equation 
of "definite" psychiatric impairment warranting a 30 
percent rating with impairment which is "distinct, 
unambiguous, and moderately large in degree" or "more than 
moderate but less than rather large."  See VAOPGCPREC 9-93; 
59 Fed. Reg. 4752 (1994).  The conclusion that the veteran 
was not entitled to an evaluation in excess of 30 percent for 
PTSD for the part of the appeal period prior to the 
amendments to the rating criteria is buttressed by the fact 
that the same physician who found the veteran's PTSD to be 
moderate on examination in October 1996 had found his PTSD to 
be mild to moderate on VA examination in June 1994.

Furthermore, it must be recognized in this case that service-
connected PTSD is not the veteran's only diagnosed 
psychiatric disorder.  As discussed below, the veteran has 
been diagnosed as having an Axis II personality disorder by 
several psychiatrists and as having other Axis I disorders 
besides PTSD.  In addition, at a VA neuropsychiatric 
examination in January 1989, based on a history provided by 
the veteran, the examiner reported that "...the veteran had 
restlessness, anxiety, and depression before going into the 
service."

For the part of the appeal period since the amendments to the 
rating criteria effective November 7, 1996, in addition to 
the reason that the greater weight of the material evidence 
of record does not show a disability picture which more 
nearly approximates the criteria for an evaluation of 50 
percent than the criteria for an evaluation of 30 percent, 
there is another reason why the veteran is not entitled to a 
higher schedular evaluation.  That reason is that a review of 
the reports of evaluations of the veteran's mental and 
emotional status by VA and non-VA psychiatrists and 
psychologists and the records of the veteran's treatment for 
psychiatric disorders during that period of time show that 
his occupational and social impairment was attributable not 
only to symptoms of service-connected PTSD but also to a non-
service connected personality disorder and to acquired 
psychiatric disorders other than PTSD, including dysthymia 
and paranoid schizophrenia.  

During the part of the appeal period since November 7, 1996, 
the veteran's multiple Axis I and Axis II disorders have 
presented a confusing picture of varying symptoms and 
manifestations to the treating providers and to the mental 
health professionals attempting to evaluate his level of 
impairment.  This may be because, as was stated by a board-
certified psychiatrist who had the task in September 1998 of 
evaluating the veteran for the Nevada Bureau of Disability 
Adjudication the veteran has shown a pattern of misleading 
doctors by exaggerating his symptoms, a pattern which the 
board-certified psychiatrist commented in her report raised 
an issue of malingering.

Suffice it to say that the medical evidence of record which 
tends to support the veteran's assertion that the 
symptomatology of his PTSD has increased in severity so as to 
warrant an increased evaluation is not persuasive or 
convincing.  For example, a private psychologist, who 
administered psychological tests to the veteran in May 1994 
and interviewed him at that time found that the veteran was 
at the low range of average intelligence, had brain function 
damaged by use of alcohol, and tended to be schizoid and 
withdrawn, stated an opinion that the veteran's evaluation 
for PTSD should be increased by VA to 100 percent "so that 
this individual can get the psychiatric care which is needed 
for his disorder" without explaining which, if any, DSM-IV 
symptoms of PTSD which the veteran may have been exhibiting 
at that time was resulting in severe or total occupational 
and social impairment.  In his report, the private 
psychologist did not state any sources of information for his 
findings except the medical history provided by the veteran 
and his interpretation of the veteran's answers to the 
questions on the psychological tests, which makes his finding 
of 100 percent disability of questionable validity.

In sum, the criteria for an increased schedular rating for 
PTSD are not met because on review of all material evidence 
of record on the issue, the disability picture presented does 
not more nearly approximate the criteria for a higher 
evaluation under either the former rating criteria or the 
current criteria.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2005).

The Board has considered whether under the provisions of 
38 C.F.R. § 3.321(b)(1) (2005) the veteran is entitled to an 
extra-schedular rating for his service-connected PTSD, but 
there is no indication whatsoever in the record of this case 
that the symptomatology of his PTSD is in any way exceptional 
or unusual and, for that reason, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Benefit of Doubt Doctrine 

As the preponderance of the evidence is against the veteran's 
claims denied herein, the benefit of the doubt doctrine does 
not apply on those issues.  38 U.S.C.A. § 5107(b) (West 
2002). 

ORDER

Service connection for disability of the right eye is denied

Service connection for a disability manifested by abnormal 
thought processes is denied.

Service connection for disability of the lungs is denied.

An evaluation in excess of 30 percent for PTSD is denied.


REMAND

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005). 
   

Audiometric testing measures threshold hearing levels (in 
decibels) over a range of frequencies (in Hertz); the 
threshold for normal hearing is from zero to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
See Hensley v. Brown, 5 Vet. App. 155, 157 (1993), citing 
Current Medical Diagnosis & Treatment 110-11 (Stephen A. 
Schroeder et. al. eds., 1988).

In this case, the veteran's service medical records show 
that, at his examination for enlistment in July 1968, on 
audiometric testing, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
X
5
LEFT
10
0
0
X
5


At his examination for service separation in May 1970, on 
audiometric testing, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
X
20
LEFT
10
10
10
X
10


At a VA audiological examination in June 2005, the diagnosis 
was asymmetrical bilateral sensorineural hearing loss, right 
worse than left, with fair word recognition and normal middle 
ear function.  The results of VA audiological testing in June 
2005 revealed that the veteran has current hearing loss 
disability under the VA standards of 38 C.F.R. § 3.385 in 
both ears.

The veteran's Department of Defense (DD) Form 214, separation 
document, shows that his military occupational specialty was 
basic artillery, and his Department of the Army (DA) Form 20, 
personnel record, shows that his principal duty with the 
USARPAC [United States Army in the Pacific] during his 
service in the Republic of Vietnam from April 1969 to May 
1970 was cannoneer.  The veteran has alleged that he was 
exposed to the loud noise of artillery firing in Vietnam and 
thereby his ears were subjected to acoustic trauma.  In light 
of the information in his official military records 
concerning his military specialty and duties in Vietnam, the 
veteran's contention that he was exposed to loud noise in 
service is plausible.

The information and evidence of record in the veteran's case 
does not contain sufficient competent medical evidence to 
decide his claim on appeal for service connection for hearing 
loss, and so the issue must be remanded for development 
action to fulfill VA's duty to assist pursuant to the VCAA 
and its implementing regulations.  See 38 C.F.R. 
§ 3.159(c)(4) (2005).

Because a service connection claim is being remanded for 
further development of the evidence, appellate review of the 
veteran's TDIU claim is deferred at this time.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.	The AMC should arrange for the veteran 
to undergo an examination to obtain a 
medical opinion as to the likelihood 
that the veteran has a current hearing 
loss disability that is etiologically 
related to his active military service.  
It is imperative that the examiner 
review the pertinent medical and 
audiological records in the veteran's 
claims file.  The examiner should order 
another audiological examination of the 
veteran and/or other diagnostic studies 
if he or she decides that such is 
indicated.  After examination of the 
veteran, review of the pertinent 
medical/audiological records, and 
review of the results of any 
examinations or diagnostic studies 
which he or she ordered, the examiner 
should offer an opinion as to whether 
there is at least a 50 percent 
probability or greater that any current 
hearing loss disability is 
etiologically related to his claimed 
acoustic trauma during active military 
service from October 1968 to May 1970?  
A rationale should be provided for the 
opinion expressed.  

2.  The AMC should then re-adjudicate the 
remanded claims for service connection 
for hearing loss and for TDIU based on a 
consideration of all of the evidence of 
record.  If any benefit sought on appeal 
is not granted, the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  He 
does, however, have the right to submit additional evidence 
and argument on the matter which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


